Name: Commission Regulation (EEC) No 1881/85 of 5 July 1985 amending the suspension of the advance fixing of export refunds for certain beef and veal sector products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 7. 85 Official Journal of the European Communities No L 176/ 13 COMMISSION REGULATION (EEC) No 1881/85 of 5 July 1985 amending the suspension of the advance fixing of export refunds for certain beef and veal sector products HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of refunds on exports to Canada of products falling within subheadings 02.01 A II a) 4 ex bb) (22) fifth indent, 02.01 A II b) 4 ex bb) first indent and 02.01 A II b) 4 ex bb) other, first indent, as listed in the Annex to Commission Regulation (EEC) No 1667/85 Q, is suspended until the refunds on exports of these products to Canada are altered. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for gran ­ ting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas Commission Regulation (EEC) No 1384/85 (^ the period of validity of which was extended by Regulation (EEC) No 1410/85 (*), suspended advance fixing of export refunds on certain beef and veal sector products exported to the United States or Canada ; whereas the reasons which led to this suspension persist in the case of exports to Canada ; whereas the situation as far as the United States is concerned allows advance fixing of export refunds to be resumed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 Regulation (EEC) No 1410/85 is repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 6 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1985. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 148, 28 . 6. 1968, p . 24. (2) OJ No L 291 , 19 . 11 . 1979, p. 17. (3) OJ No L 156, 4. 7. 1968, p . 2. (4) OJ No L 61 , 5. 3 . 1977, p . 16. (Ã  OJ No L 136, 25. 5. 1985, p . 24. (Ã  OJ No L 141 , 30 . 5. 1985, p. 33. 0 OJ No L 160, 20 . 6 . 1985, p. 19 .